

Exhibit 10.24
Narrative Summary of Mateial Terms of Aircraft Purchase Effective June 1, 2011


Description of Material Terms of Aircraft Purchase


On June 1, 2011, pursuant to terms previously approved by the Board of Directors
of CBL & Associates Properties, Inc. (the “Company”) on May 2, 2011 (including
approval by unanimous vote of the Company’s independent, non-employee
directors), CBL & Associates Management, Inc., a Delaware corporation and a
wholly owned subsidiary of the Company (the “Management Company”) acquired
beneficial ownership of a 2001 Cessna Citation Excel jet aircraft from 100 SC
Partners Limited Partnership, an entity controlled by Charles B. Lebovitz,
Chairman of the Board of the Company.  In order to streamline compliance with
certain FAA regulatory filing requirements, the transaction was structured as an
acquisition by the Management Company of 100% of the beneficial interests of a
trust of which 560, Inc., a Tennessee corporation wholly owned by Charles B.
Lebovitz, serves as trustee, which resulted in the Management Company acquiring
100% of the beneficial ownership as well as all operational control, possession,
command and control with respect to the aircraft.


Under the terms of the transaction, which were based on the current fair market
value of the aircraft as established by an independent appraisal, the Management
Company paid cash consideration of approximately $2.7 million for the
aircraft.  The Management Company also will be responsible for overhauling the
aircraft’s engines at a cost of approximately $1.3 million.